Title: IX. “Amicus Reipublicae” to John Mercereau, 24 June 1780
From: “Amicus Reipublicae”
To: Mercereau, John



New York 24th June 1780

Friday last arrived [at] Sandy Hook Genl Clinton with abt 5000 fighting Men according to the best information we’ve been able to procure from Charlestown leaving as a Garrison the 63d 64th & 71st British Regiments, the remaining Forces are employed in bringing the Southern States into Subjection [u]nder Lord Cornwallis it is promulgated by the Officers that he had penetrated as great distance from Charlestown as the last Accts left him at Camden in North Carolina. They appear certain of reducing the United States of America, & expect that this Campaign will nearly bring about the desirable end. Many Merchants are making great preparations for the Southward. I am told that two trading Vessels, the Hawke Brig, Captn Slator, & the Hananel are to

proceed on their Course to day. Genl Clinton made his Appearance at Staten Island Monday Morng last & took his residence at Mr Banker’s The Troops disembarked that day & the following & were Stationed at different Places on the Island to recr⟨uit⟩ Since which an embarkation of the whole has taken place & the Shipping went up the North River yesterday with the main Body abt 4000 Men, leaving behind 2 Regts the Queen’s Rangers & 1 Hessoise.
The grand Fort at West Point is Said to be their Object in view, as they esteem that a Key to the eastern States, & fancy if they shall once be possessd of that Passage, that they will be able to prevent all Supplies coming to Genl Washingto⟨ns⟩ Army. They ridicule the Opposition you are making to impede their progress, as they seem confident that the depreciation of your Curry & the ill Success that ⟨has⟩ attended your Arms will give a final Stroke to American Politicks. You must be very cautious whom you trust for you have internal Enemies whom you consider as real frie⟨nds.⟩ The following Instance I relate from good Authority. On the 4th Inst: a Whaleboat armed came from Egg Harbour or Shrewsbury Inlet under Pretence of Searching the Coast for Enemies Vessels but when out of your Sight fell in with a fishing Craft from New York to whom they deliver’d their Cargo, consisting of Gammon, Cheese Eggs &c. closely pack’d in Casks & 3 British prisoners taken at the Surprize of Stoney Point among whom ⟨was a⟩ Sergt Major.
An accurate Acct of the Navy will be procured in a ⟨few⟩ days, can’t learn of many Ships of force except the Russel of 74 the Europa of 64 & the Renown of 44, the Iris of 20 & five Frigate names & force unknown, but the next dispatches will give you a better Acct Great was the Consternation before the Fleet appeared, as all the Standing Army was on Duty in Jersey, except the 6th new levied Highland Volunteers, which were to have followed the beginning of this Week, when the City would have been left entirely to the inhabitants who were paraded this day Se’nnight & received Arms & Ammunition for that Purpos—The proper Channel of our Correspondence being obstructed by the late expedition we did not conceive of any orders from another part of the Island, which made us Shy to trust an indifferent Person, but as we have Since received a written Message, Shall take pleasure to Send you as often as Opportunity offers what we Shall be able to ⟨collect⟩ from Time to Time, ⟨but⟩ That we may not be ⟨illegible⟩ please to Answer it by a Paper written The Same Manner, ac⟨k⟩nowledging the Receipt of ours & giving us th⟨ose⟩ Particulars what you would desire principally to be informed of. Let ⟨us⟩ know whom you ⟨entrust⟩ & always Sign your⟨self⟩ C.D. & I shall Subscribe myself Your’s ever to

Amicus Reipublicae

 